Title: John Paul Jones to the Commissioners, 9 May 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Ranger Brest 9th May 1778
     
     I have the honor to acquaint you that I arrived here last Night and brought in with me the British Ship of War Drake of 20 Guns with English Colours inverted under the American Stars. I shall soon give you the particulars of my Cruise in the mean time you will see some Account of it in a letter of this date from Comte D’Orvilliers to Monseigneur De Sartine. I have brought in near Two hundred prisoners and as Comte D’Orvilliers is apprehensive that as the War with England is not yet declared they may perhaps be given up without an Exchange. I have resolved to Equip the Drake with all possible expedition at Cameret and to send the prisoners in her to America, so fully am I convinced of the bad Policy of releasing prisoners, especially Seamen, without an Exchange that I am determined never to do it while there remains an Alternative. I should not however have taken a resolution of such importance without consulting you had not Comte D’Orvilliers told me that the return of a Letter from the Minister might perhaps put it out of my power and therefore recommended that I should loose no time.
     Notwithstanding this you will perhaps find it expedient to endeavour to Effect an Exchange of these prisoners in Europe and should the Minister agree to hold them avowedly as Prisoners of War you will of course inform me thereof per Express so as to reach me if possible before the departure of the Drake. I have suspended and confined Lieutenant Simpson for disobedience of Orders. I have only time at present to say that I have the honor to be with much Esteem and Respect, Gentlemen Your very Obliged very Obedient very humble Servant
     
      NB. I have been rather disappointed in not being favored with a Line from you in Answer to any of my former Letters from Quiberon and Brest.
     
    